Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22-25, 27, 28, 29, 36, 37, 38, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAHMAN et al.(US 20100188976).

Regarding claim 20, 36, RAHMAN et al.(US 20100188976) teaches a method for monitoring a data flow in a communication network, the method comprising: 
associating the data flow with a level of monitoring by marking data units of the data flow to obtain marked data units (par. 27, The observation and metering module 140 is programmed with observation points according to observation profiles. An observation profile indicates the network flow monitoring parameters to take for a particular subscriber. For example, an observation profile may include a flow definition map that indicates the network flow(s) to monitor (e.g., type of network flow such as data, voice, or video, a group of applications, a specific application type such as VoIP, video on demand, VPN, IPTV, P2P, FTP, etc., or a sub-application (e.g., traffic from or sent to a specific IP address in an application type)), and/or the observation point(s) to program for that subscriber), the marking including setting a feature in the data units to an integer value to indicate the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer); 
determining the level of monitoring by detecting the integer value of the feature in the marked data units (fig. 5, par. 27, 37, 38, 40, 41, 47, monitoring at subscriber level, logical circuit level, or port level flow), and identifying for the marked data units a service of monitoring that is associated with the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, 47, identify the traffic); and applying the identified service of monitoring to (fig. 5, par. 27, 37, 38, 40, 41, 47, 48, applying monitoring at subscriber level, logical circuit level, or port level flow).

Regarding claim 22, RAHMAN teaches the method according to claim 20, wherein the identifying for the marked data units the service of monitoring is performed according to an identification policy (par. 27, 58), the identification policy comprising at least one identification rule associating the level of monitoring with the service of monitoring (par. 27, 58, The observation and metering module 140 is programmed with observation points according to observation profiles. An observation profile indicates the network flow monitoring parameters to take for a particular subscriber. For example, an observation profile may include a flow definition map that indicates the network flow(s) to monitor (e.g., type of network flow such as data, voice, or video, a group of applications, a specific application type such as VoIP, video on demand, VPN, IPTV, P2P, FTP, etc., or a sub-application (e.g., traffic from or sent to a specific IP address in an application type)), and/or the observation point(s) to program for that subscriber).

Regarding claim 23, RAHMAN teaches the method according to claim 20, wherein the identifying for the marked data units the service of monitoring is performed on the basis of the level of monitoring and one or more identifying attributes of the data flow (par. 27, 53, 53, 56, 58, 68, monitoring flow and bandwidth usage).

Regarding claim 24, RAHMAN teaches the method according to claim 23, wherein the identifying for the marked data units the service of monitoring is performed according to an identification policy (par. 27, 53, 53, 56, 58, 68, monitoring flow and bandwidth usage), the identification policy comprising at least one identification rule associating the level of monitoring and the one or more identifying attributes of the data flow with the service of monitoring (par. 27, 53, 53, 56, 58, 68, monitoring flow and bandwidth usage).

Regarding claim 25, RAHMAN teaches the method according to claim 24, wherein the at least one identification rule comprises one or more ranges for the one or more identifying attributes of the data flow (par. 27, 53, 53, 56, 58, 68, monitoring flow and bandwidth usage, the most bandwidth over a period of time).

Regarding claim 27, RAHMAN teaches the method according to claim 23, wherein the one or more identifying attributes are comprised within a header of the marked data units (par. 4, 28, 40, header field).

Regarding claim 28, RAHMAN teaches the method according to claim 23, wherein the one or more identifying attributes comprise one or more of: a source address, a destination address, a source port number, a destination port number, a transmission protocol, and a class of service (par. 4, 28, 40, 68, header field including source IP address, destination IP address, source port, destination port, protocol, QoS).

Regarding claim 29, RAHMAN teaches the method according to claim 20, wherein the applying the identified service of monitoring is performed according to a monitoring policy, which is associated with the service of monitoring and specifies one or more monitoring actions to be performed on the marked data units (par. 27, 53, 53, 55, 56, 58, 68).

Regarding claim 37, RAHMAN teaches a node for a communication network, the node being configured to monitor a data flow comprising marked data units (par. 27, The observation and metering module 140 is programmed with observation points according to observation profiles. An observation profile indicates the network flow monitoring parameters to take for a particular subscriber. For example, an observation profile may include a flow definition map that indicates the network flow(s) to monitor (e.g., type of network flow such as data, voice, or video, a group of applications, a specific application type such as VoIP, video on demand, VPN, IPTV, P2P, FTP, etc., or a sub-application (e.g., traffic from or sent to a specific IP address in an application type)), and/or the observation point(s) to program for that subscriber), the marked data units comprising a feature that is set to an integer value indicating a level of monitoring associated with a service of monitoring (fig. 5, par. 27, 37, 38, 40, 41, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer), the node comprising circuitry configured to: 
(fig. 5, par. 27, 37, 38, 40, 41, 47, monitoring at subscriber level, logical circuit level, or port level flow), and identify for the marked data units a service of monitoring that is associated with the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, 47, identify the traffic); and apply the identified service of monitoring to the marked data units (fig. 5, par. 27, 37, 38, 40, 41, 47, 48, applying monitoring at subscriber level, logical circuit level, or port level flow).

Regarding claim 38, RAHMAN teaches a communication network, comprising: 
a first node being configured to monitor a data flow (fig. 1, end station), the first node comprising first circuitry configured to: 
associate the data flow with a level of monitoring by marking data units of the data flow to become marked data units (par. 27, The observation and metering module 140 is programmed with observation points according to observation profiles. An observation profile indicates the network flow monitoring parameters to take for a particular subscriber. For example, an observation profile may include a flow definition map that indicates the network flow(s) to monitor (e.g., type of network flow such as data, voice, or video, a group of applications, a specific application type such as VoIP, video on demand, VPN, IPTV, P2P, FTP, etc., or a sub-application (e.g., traffic from or sent to a specific IP address in an application type)), and/or the observation point(s) to program for that subscriber), the marking including setting a feature of the data units to an integer value to indicate the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer); and 
a second node communicatively coupled with the first node (fig. 1, network element), the second node being configured to monitor the marked data units marked by the first node (fig. 1, par. 24, network element), the second node comprising second circuitry configured to: 
determine the level of monitoring by detecting the integer value of the feature in the marked data units (fig. 5, par. 27, 37, 38, 40, 41, 47, monitoring at subscriber level, logical circuit level, or port level flow), and identify for the marked data units a service of monitoring that is associated with the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, 47, identify the traffic); and 
apply the identified service of monitoring to the marked data units (fig. 5, par. 27, 37, 38, 40, 41, 47, 48, applying monitoring at subscriber level, logical circuit level, or port level flow).

Regarding claim 39, RAHMAN teaches the method according to claim 20, wherein the integer value of the feature ranges from 0 to 1 or from 0 to 7 (fig. 5, par. 27, 37, 38, 40, 41, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer, which is from 0-65535), and different values of the feature corresponding to different levels of monitoring are associated with different services of monitoring, respectively (fig. 5, par. 27, 37, 38, 40, 41, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer; fig. 5, par. 27, 37, 38, 40, 41, 47, monitoring at subscriber level, logical circuit level, or port level flow)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAHMAN et al.(US 20100188976) in view MAHKONEN et al. (US 20170134538).

Regarding claim 21, RAHMAN does not teach the method according to claim 20, wherein the marking the level of monitoring (fig. 5, par. 27, 37, 38, 40, 41, 47, monitoring flow at subscriber level, logical circuit level, or port level flow using flow information).
But, MAHKONEN in a similar or same field of endeavor teaches wherein the marking comprises mapping the indicator into a marking field of the data units (par. 5, 31).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MAHKONEN in the system of RAHMAN to mark the packet.
The motivation would have been to use for various monitoring tasks (MAHKONEN par. 31). 

Regarding claim 33, RAHMAN does not teach the method according to claim 20, further comprising restoring the feature in the marked data units according to a restoration policy.
But, MAHKONEN in a similar or same field of endeavor teaches further comprising restoring the feature in the marked data units according to a restoration policy (par. 66).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by MAHKONEN in the system of RAHMAN to restore header.
The motivation would have been to restore packet that decapsulated prior to being processed at a processing device (MAHKONEN par. 78). 

s 26, 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAHMAN et al.(US 20100188976) in view LAM et al. (WO 03/025766 herein as LAM).

Regarding claim 26, RAHMAN teaches the method according to claim 24, further comprising selecting a subset of the marked data units on the basis of a selection policy comprising one or more further ranges for the one or more identifying attributes of the data flow (par. 30, rate-limit), 
However, RAHMAN does not teach the further ranges being equal to or smaller than the ranges of the at least one identification rule.
But, LAM in a similar or same field of endeavor teaches further comprising selecting a subset of the marked data units on the basis of a selection policy comprising one or more further ranges for the one or more identifying attributes of the data flow (page 10 lines 13-22, page 14 lines 1-5, rate which packets making up a flow of traffic within a threshold or range), the further ranges being equal to or smaller than the ranges of the at least one identification rule (page lines 13-22, page 14 lines 1-5, rate which packets making up a flow of traffic within a threshold or range).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LAM in the system of RAHMAN to limit the rate.
The motivation would have been to prevent transmission throttle. 

Regarding claim 30, RAHMAN teaches the method according to claim 26, wherein the selecting comprises: sending a request to a monitoring center, the request comprising the level of monitoring integer value of the feature in the marked data units and the one or more identifying attributes (par. 30, 33, request with subscriber identifier and based on the type of subscriber, the service level of the subscriber, the service provider providing service to that subscriber, etc. to the server), and receiving from the monitoring center the selection policy (par. 30, 33, the observation profile may be dynamically updated and supplied to the flow network element 110).

Regarding claim 31, RAHMAN teaches the method according to claim 30, further comprising receiving a monitoring policy associated with the service of monitoring from the monitoring center (par. 30, 33, the observation profile may be dynamically updated and supplied to the flow network element 110).


Claims 34, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAHMAN et al.(US 20100188976) in view MAHKONEN et al. (US 20170134538).

Regarding claim 34, RAHMAN does not teach the method according to claim 20, wherein the marking comprises: 
subdividing the data flow into first blocks and second blocks, the first blocks alternating in time with the second blocks; 

setting the feature in a second portion of the marked data units belong to the second blocks to a predetermined value equal to 1.
But, COCIGLIO in a similar or same field of endeavor teaches wherein the marking comprises subdividing the data flow into first blocks and second blocks, the first blocks alternating in time with the second blocks (page 9 lines 14-30, blocks according to timer); 
setting the feature in a first portion of the marked data units belong to the first blocks to the integer value that is higher than 1 (page 10 lines 1-4, the bit bi equal to 1 and the value increase by one); and 
setting the feature in a second portion of the marked data units belong to the second blocks to a predetermined value equal to 1 (page 10 lines 1-4, the bit bi equal to 1 and the value increase by one).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by COCIGLIO in the system of RAHMAN to classify the flows.
The motivation would have been to reduce the making transmission and reception of the nodes more complex. 

Regarding claim 35, RAHMAN does not teach the method according to claim 20, wherein the marking comprises: 

setting the feature in a first portion of the marked data units belong to the first blocks to the value that is different from 0; and 
setting the feature in a second portion of the marked data units belong to the second blocks to a predetermined value equal to 0.
But, COCIGLIO in a similar or same field of endeavor teaches subdividing the data flow into first blocks and second blocks, the first blocks alternating in time with the second blocks (page 9 lines 14-30, blocks according to timer); 
setting the feature in a first portion of the marked data units belong to the first blocks to the value that is different from 0 (page 9 lines 5-13), wherein the value indicating said class of monitoring is different from 0 (page 9 lines 5-13, marking the bit bi equal to 1); and setting the feature in a second portion of the marked data units belong to the second blocks to a predetermined value equal to 0 (page 9 lines 5-13, marking the bit bi equal to 0).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by COCIGLIO in the system of RAHMAN to classify the flows.
The motivation would have been to reduce the making transmission and reception of the nodes more complex. 


Allowable Subject Matter
32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 32, RAHMAN teaches the method according to claim 20, wherein the integer value of the feature in the marked data units indicating the level of monitoring is different from zero (fig. 5, par. 27, 37, 38, 40, 41, subscriber identifier; par. 68, port number is identified using integer and IP address is identified in unsigned integer);
MAHKONEN et al. (US 20170134538) wherein the marking comprises mapping the indicator into a marking field of the data units (par. 5, 31).
	FERREIRA et al. (US 20150074258) teaches wherein the value indicating the class of monitoring is different from zero (fig. 2, table 201, par. 65, monitor flag set to yes or one to monitor), and wherein the method further comprises setting the feature to a value equal to zero in further data units belonging to a further data flow if the further data flow is not to be monitored (fig. 2, table 201, par. 65, monitor flag set to no or zero to not monitor).
However, it would have not been obvious the combine the references to teach “wherein the integer value of the feature in the marked data units indicating the level of monitoring is different from zero, and wherein the method further comprises setting the feature in another data units of another data flow to a value equal to zero if the other data flow is not to be monitored” with in the previous depended on claims as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.